Citation Nr: 0311368	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., J.S., and F.K.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served with the Army National Guard of the State 
of Alabama from April 1961 to February 1964.  The veteran's 
service includes, but is not limited to, periods of active 
duty from June 28, 1962 to December 20, 1962; June 11, 1963 
to June 16, 1963; and September 10, 1963 to September 12, 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated December 8, 2000, which vacated an April 
2000 Board decision denying the issue on appeal, and remanded 
the case for further development. The case arose from an 
October 1995 decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Montgomery, Alabama.  At 
present, after remand to the RO for development in September 
2001, the case is once again before the Board for appellate 
adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that the veteran's pre-
existing low back disorder worsened or was permanently 
aggravated during a period of active service, or that it is 
otherwise related to his service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the October 1995 rating decision, the March 1996 
statement of the case, and the January 1997 and October 2002 
supplemental statements of the case.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases which were incurred in or aggravated by 
active service, or which became manifest to a compensable 
degree within a year from service discharge if within the 
list of presumptive diseases.  Additionally, via a July 2002 
RO letter, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant to 
the enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file, including the appellant's 
service/National Guard records, Social Security 
Administration (SSA) records, and various private medical 
records.  Furthermore, the appellant was given the 
opportunity to present testimony during an appeals hearing at 
the RO in January 1997.  Thus, the duty to assist requirement 
has been satisfied as well.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated while performing active duty for training, or for 
an injury incurred or aggravated while performing inactive 
duty for training.  38 U.S.C.A. §§ 101(24) (West 2002).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, per the June 1997 VA form 646 (Statement of 
Accredited Representation in Appealed Case) and the January 
1997 RO hearing transcript, the veteran contends that during 
his active service from September 10, 1963 to September 13, 
1963, his National Guard unit was federalized.  At this time, 
he reports he slipped and fell while carrying a heavy 
container of food, and his legs and back began presenting 
symptoms of tingling and pain within hours of the incident up 
until his discharge from service.  Additionally, the veteran 
has submitted a lay statement from T.S., which indicates that 
the veteran fell in the mess hall on or about September 10 
through September 13 of 1963.

However, the Board notes that the evidence of record contains 
clear and unmistakable evidence that the veteran's low back 
disorder pre-existed his period of service with the Army 
National Guard.  Specifically, the evidence includes a copy 
of a Department of Health and Human Services, Social Security 
Administration (SSA) decision dated in November 1996, which 
clearly indicates that the veteran had undergone multiple 
back surgeries beginning in August 1960 at the age of 16.  
Additionally, a June 1970 medical report from L. Hazouri, 
M.D., indicates the veteran underwent ruptured disk removal 
in Birmingham in August 1960.  Thus, for an award of service 
connection, the veteran must now show that the claimed low 
back disorder was aggravated during his active service.

In this respect, the law is clear that a veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  38 
U.S.C.A. 
§ 1111, 1137 (West 2002).  Clear and unmistakable evidence 
that the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2002).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  Intermittent 
or temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation; rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The service/National Guard medical records include a 
September 12, 1963 statement from the veteran wherein he 
certifies that he considered himself sound and well, and 
physically able to perform military duty.  He further 
certified that during his tour of duty from September 10, 
1963 to December 12, 1963 there were no changes in his 
physical condition and was not suffering from any disability, 
defect or illness which was not present at the beginning of 
such tour of duty.  Additionally, a February 1964 service 
discharge document indicates that the veteran was treated by 
a private doctor as he incurred a back injury and slip disk 
while at work in his civilian job.  As such, the veteran was 
discharged due to a physical disability.  Furthermore, the 
Board notes that the service/National Guard records are 
completely silent as to any complaints of or treatment for 
slip-and-fall injuries, back injuries or other back 
complaint/problems.

The post-service medical evidence includes medical records 
from J. Sanders, M.D., dated November 1963 which indicate the 
veteran had left calf cramps.  

Records from the Southeast Alabama General Hospital dated 
from December 1963 to December 1964 include December 1963 
notations showing the veteran complained of pain in the back 
and leg.  His diagnosis at this time was herniated nucleus 
pulposus, and x-rays revealed marked flattening of the 
lordotic curve of the lumbar spine consistent with lumbar 
muscle spasm.  The Board, however, notes that the x-rays were 
negative for a diagnosis of arthritis.

Records from L. Hazouri, M.D., dated from June 1970 to May 
1984 describe the treatment the veteran has received over 
time for back problems.  These records include a June 5, 1970 
report indicating that the veteran had undergone ruptured 
disk removal in Birmingham in August 1960.  As well, the 
report indicates that the veteran has been in good health and 
having had no other serious problems, except that on May 11, 
1970 (more than 5 years after the veteran's discharge from 
service), when pouring a bucket of solvent into a tank, he 
began having low back pain upon straightening his back.  The 
June 1970 report shows the veteran was diagnosed with 
mechanical lumbar nerve compression syndrome, discogenic in 
origin until excluded.  Additionally, a June 1970 discharge 
summary indicates the veteran's diagnosis at this time was 
L5, S1 ruptured disc; he had undergone a myelogram and 
laminectomy and removal of a ruptured disc at L5 and S1.  
June 1970 x-rays revealed some diminution of the disc spaces 
at L4-5 and L5-S1 with some loss of lumbar lordosis.

Additionally, private medical records from an unidentified 
source dated from January 1975 to October 1994 show treatment 
for left thumb problems, left knee problems, and back and leg 
pain.

A March 1995 statement from the veteran's sister indicates 
that he told her that his back and legs were hurting after he 
was discharged from active duty during the Cuban Missile 
Crisis and that they had been hurting since a fall while on 
active duty.  Two other, undated lay statements, received in 
April 1995, apparently from fellow service members, reiterate 
that the veteran slipped and fell during active duty during 
the Cuban Missile Crisis.

A September 1996 lay statement from a cousin indicates that, 
on or about September 17-18, 1963, the veteran complained 
that his back and legs hurt.

Another lay statement from a fellow service member, dated 
November 1996, indicates that the veteran slipped and fell in 
service during active duty in September 1963.

A November 1996 decision from the SSA shows the veteran was 
found to be disabled since 1994 and was awarded SSA benefits.  
This decision also notes the veteran had had multiple back 
surgeries beginning in August 1960 at the age of 16, with 
subsequent surgeries in 1970 and thereafter.  Additionally, 
the claims file includes the medical records upon which the 
SSA based its decision to award the veteran SSA benefits, 
which basically describe the treatment the veteran has 
received over time for his back condition and include various 
copies of medical records already contained within the claims 
file.

The veteran testified at a personal hearing in January 1997.  
During the hearing, he stated that he slipped on a wet floor 
during active duty, fell on his back, and had low back pain 
since that time.  He stated that he was treated after service 
prior to November 1963, but that records of that treatment 
were not available.  The veteran's sister, cousin, and 
cousin's spouse testified that the veteran complained of leg 
pain a few days after discharge from service in September 
1963.

After reviewing the evidence of record, the Board must first 
determine if the presumption of sound condition upon entrance 
into service is applicable in this case.  As discussed above, 
the Board has determined that the November 1996 SSA decision 
and the June 1970 report from Dr. Hazouri constitute clear 
and unmistakable evidence that the veteran's low back 
disorder dates back to 1960, and thus, pre-existed his 
service with the Army National Guard.  As such, the veteran 
is not entitled to the presumption of soundness with regard 
to the claimed low back disorder.  38 U.S.C.A. §§ 1131, 1111; 
38 C.F.R. § 3.304(b).

Now the Board turns to the question of whether there was a 
permanent aggravation of the veteran's low back disorder 
during his active service.  Specifically, in deciding a claim 
based on aggravation, after having determined the presence of 
a preexisting condition as in this case, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase (permanent in nature) in the 
disability, see Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a low back disorder.  It is 
the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this respect, it is clear from the service medical records 
that the veteran was not treated for a back injury/disorder 
during his active duty, including during his active duty in 
September 1963.  As noted above, a September 12, 1963 service 
statement from the veteran certifies that he considered 
himself sound and well, and physically able to perform 
military duty.  He further certified that during his tour of 
duty from September 10, 1963 to December 12, 1963 there were 
no changes in his physical condition and was not suffering 
from any disability, defect or illness which was not present 
at the beginning of such tour of duty.  Additionally, a 
February 1964 service discharge document indicates that the 
veteran was treated by a private doctor as he incurred a back 
injury and slip disk while at work in his civilian job, and 
thus, he was discharged due to a physical disability.  More 
importantly, the Board finds that the service/National Guard 
records are completely silent as to any complaints of or 
treatment for slip-and-fall injuries, back injuries or other 
back complaint/problems during the veteran's active service.  
And, none of the service or post-service medical records 
indicate that there was a measurable worsening of the 
veteran's pre-existing back disorder during active service, 
or that there was a permanent increase in the severity of the 
back disorder during active service.

After careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical records and lay 
statements contained in the claims file, the Board finds that 
the evidence does not indicate that there was an increase in 
the severity of the veteran's preexisting low back disorder 
during active service.  As the evidence does not show 
manifestation of symptoms or an increase in the severity of 
the veteran's back disorder during active service, clear and 
unmistakable evidence is not required to rebut the 
presumption of aggravation as establish in 38 C.F.R. 
§ 3.306(a) and (b). 

While the Board finds the veteran's testimony to be very 
credible as to his slip-and-fall incident in the service, the 
Board also notes that the service records are completely 
negative as to any treatment for back trauma or injury 
sustained in service, to include trauma secondary to the 
reported slip-and-fall incident. 

For the foregoing reasons, the preponderance of the evidence 
does not show that a permanent increase in the veteran's low 
back disorder occurred during active service.  The 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a)(b) is not for application in this case as described 
above.  And, as the evidence does not establish that the 
veteran's preexisting low back disorder was aggravated by 
active service, entitlement to service connection is not 
warranted in this case.  Maxson v. West, 12 Vet. App. 453 
(1999).


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

